Appellants were plaintiffs below in a proceeding to contest a bond election held in Pontotoc common county line school district No. 31. The trial court sustained a general demurrer to contestants' petition, and dismissed the contest. The appeal is from this judgment.
The only grounds upon which the contest was brought are those questioning the validity of the district upon the same contentions asserted in the case of Simpson v. Pontotoc District (Tex.Civ.App.)275 S.W. 449, this day affirmed, to the opinion in which we refer. All of these contentions were overruled in that case; and we would for the same reasons overrule them in this case upon their merits but for the fact that the questions raised are not such as can be determined in an election contest. Bassel v. Shanklin (Tex.Civ.App.) 183 S.W. 105; Turner v. Allen (Tex.Civ.App.) 254 S.W. 630; McCall v. Lewis (Tex.Civ.App.)263 S.W. 325; Trimmier v. Carlton (Tex.Civ.App.) 264 S.W. 253; Ladd v. Yett (Tex.Civ.App.) 273 S.W. 1006.
For the reason that none of the questions which the proceeding presents are determinable in an election contest, all assignments of error and propositions thereunder are overruled, and the trial court's judgment is affirmed.
Affirmed.
All concur.